Title: To Alexander Hamilton from Jonathan Cass, 14 May 1800
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Wilmington Delaware May 14th. 1800
          
          Directions from Colo Ogden DQMG, to James OHara, or his agent, to furnish transportation, Rations, Straw and fuel to a detachment of my Recruits to Pittsburgh, came this day to the contractor at this place, he not being obligated or authorised to act on so large a scal, I have forwarded the letter to Colo OHara at Pittsburgh, and am necessitated to postpone the movement of the detachment till I hear from him, or am relieved from my present embarrassment, by the interposition of your authority—
          I am Sir, with great respect & esteem your most Obedient Servant.
          
            J. Cass Major 3d. R. Infty
          
          Genl. Hamilton
        